OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
                                   AUSTIN




                                               ~aomthl    in alo 8?-
                                               Jlproruont ,&o-
                                11 'dw ul7 one of the 8?Oremml-
                                                u1mtonao or the
                                                In eotlaostlon
                                                 im dirt+ed   ta



         80 hwo ouofully rod the Artialea roiemd to ia
the oteutoo. ?I107glirorcrtoroontrol mnd'irprorameatdir
trlatm   rlmemt   ploaury   parorm-   Uqueotioambl~.     moh a distriof
nonorable C. 8. Clark - page 2




orgalxed       and ore8ted     under the    provldoaa    oi maid atatute8
would   h8re    and   does   hare   8uthorit7   to oonstruot  and PrIntala
]ereem and flood control            projeotm  , and pnrohrse  the neoesa8r7
rightbof-r87   therefor   If            the7 did not h8ro these rl&htm,
the dlatriota aould not, of oourme , awry              out the purposes
            for which a r ea ted.
lnd o b jeo tm

           In 8nmwer to 7our seoond question, Artlole T860-4,
to rhiah ~du refer, prorldoa mpeolflo8117 thC’8    dlmtrlot or-
pinlzed under the prorlmloa8 of'a8ld Ch8pterk87     lnolude the
area of on7 oount7 or oountioa,  or 8x17 portion thereof,  l l l
pmvlded th8t no dlmtrlat prowlded for in thlm Aot mh811 e+
bnao tottltety dtuated In man tbm one aewxty uoept         by 8
mrJorit7 tote of tbe property tu-paying rotor8 tedding      ritb-
in the bttitety in .oaahoounty moaght ta be embreoed within
mid dlmtrict*’

           Ot oourme, 8 w8ter-oontrol and hproremnt   dimttlot
ateated would be ableat to 8ad lidfed by the rlghto of 8a7
and all other dlsttlotm or rgonoioo tb8t h8d been otg8nlred
or oreetedr and which emblroed the 18ndr or 8x17 portion thete-
of, nmued In the 18st Qlsttiof olu8t8d. In othot worda, the
Juaiot distrlot ore8ted would not be 8uthorlsed to outkll,
or in 8n7 ~87 laterfore wltb prior dlmtrlotm th8f b8d been
ore8ted uader and In virtue of eld lt8tutem.



                                         Fet7 tml7   7eur8

                                    ATlWNBT     OENBRAL OF TBXAS